Mr. Justice Garwood,
joined by Justice Culver, dissenting.
One might go along with the result in this case if the opinion should hold, as Mauritz v. Thatcher possibly meant to do, that after ■& certain extended period of ordinary adverse possession by a tenant has transpired without assertion of title meanwhile by the landlord-owner, subsequent ordinary adverse possession of the tenant shall be deemed to be with notice to the landlord of repudiation of the tenancy, so that such subse*34quent adverse possession, if continued for ten or more years, will perfect limitation title in the tenant, notwithstanding absence of other evidence of repudiation and notice thereof.
Such a rule would entail some apparent conflict with the rule as stated in many of our decisions, and indeed in Mauritz v. Thatcher itself, since the rather vague language in which the rule is generally couched indicates that there must be not only the element of unusually long time, but also the element of unusual obviousness or “notoriety” of acts or circumstances other than the mere extended lapse of time. However, the suggested rule would have the virtue of clarity and simplicity and would, I think, have a substantial basis in practical justice. In the present and no doubt some other cases, I think we actually apply the suggested rule but leave the law somewhat confused by adhering to the old language and by pointing out this and that ordinary act of adverse possession as if it had important bearing.
One trouble about this latter method of approach is that we are likely to lump everything together — long continuance of adverse possession and particular acts or circumstances — without reference to when these latter occurred. We thus have no clear basis upon which to say that, although a tenant or cotenant began his adverse possession without repudiation of his special status, and was therefore ineffectively claiming the land as against his landlord or cotenant, nevertheless at some particular date thereafter his special status was repudiated and his subsequent adverse possession was accordingly effective for this or that particular limitation period. For example, where a tenant or cotenant has merely ordinary adverse possession for fourteen years, without assertion of title by his landlord or cotenant, I think it quite incorrect to reason that the former hereby acquires title against the latter. In such a case it conceivably might be reasonable to say that at the end of the tenth year the landlord or cotenant out of possession is deemed to be on notice of the claim, so that the remaining four years would be years of effective adverse possession. But it seems incorrect to reason that, there being ordinary adverse possession for fourteen years, the landlord or cotenant out of possession has been on notice of the adverse claim from the very beginning.
In the instant case I find no reasonably clear evidence of repudiation of the tenancy unless it be mere extended lapse of time, to wit, twenty-seven years. We doubtless could say with much reason that at least by the end of the seventeenth year *35the landlord was on notice of a hostile claim of the tenant, so that in the remaining ten or more years the latter acquired a limitation title. But none of the particular acts or circumstances apart from mere lapse of time appear to me to be acts of unusual obviousness or notoriety so as of themselves to evidence repudiation of the tenancy. Certainly the language of the rule for circumstantial evidence of repudiation, as we state it, implies that the circumstances, apart from the matter of length of time, must be more conspicuous than the ordinary acts of adverse possession. Nothing in Mauritz v. Thatcher appears to me to be contrary to this latter view. Indeed, the facts as stated in the opinion in that case as to the nature of the adverse possession are so brief and negligible that I think the result of the case cannot be justified unless on the ground of mere lapse of time. Except on this latter ground, Mauritz v. Thatcher seems to have little relevance to the instant case.
In Moore v. Knight, the result evidently rested on the nature of the acts of adverse possession and the absence of assertion of title by the cotenants out of possession, as distinguished from the matter of mere lapse of time. The facts in that case are so different from those of the instant case that comparison is quite difficult, and I think the decision does not particularly support the instant decision as we have written it.
Since the law as we write it evidently rejects mere length of ordinary adverse possession plus nonassertion of title by the owner as a ground for acquiring limitation title against a landlord or cotenant out of possession and purports to rely on inadequate acts and circumstances as constituting notoriety, I cannot agree with the decision, and accordingly enter this reluctant dissent.
Opinion delivered May 23, 1956.